 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              No. 1:17-cv-01248-DAD-GSA
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    STANISLAUS PUBLIC SAFETY                          CERTAIN CLAIMS AND DEFENDANTS
      CENTER, et al.,
15                                                      (Doc. No. 19)
                         Defendants.
16

17

18          Plaintiff William J. Gradford is a former prisoner proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 10, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action proceed only against defendant Sergeant Florres for using

23   excessive force against plaintiff, and that all other claims and defendants be dismissed from this

24   case. (Doc. No. 19.) On June 17, 2019, plaintiff filed a response to the findings and

25   recommendations, indicating that he is willing to proceed only against defendant Florres and does

26   not object to the dismissal of all other defendants and claims. (Doc. No. 20.)

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                       1
 1   including plaintiff’s response, the court finds the findings and recommendations to be supported

 2   by the record and proper analysis.

 3          Accordingly,

 4          1.      The findings and recommendations issued on June 10, 2019 (Doc. No. 19) are

 5                  adopted in full;

 6          2.      This action now proceeds with plaintiff’s first amended complaint, filed on August

 7                  22, 2018 (Doc. No. 15), against defendant Sergeant Florres for use of excessive

 8                  force against plaintiff in violation of the Eighth Amendment;

 9          3.      All other claims and defendants are dismissed, and the Clerk of Court is directed to

10                  update the docket to reflect the dismissal of all defendants except defendant

11                  Florres; and

12          4.      This case is referred back to the magistrate judge for further proceedings,

13                  including initiation of service of process.

14   IT IS SO ORDERED.
15
        Dated:     August 15, 2019
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
